DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 34, and 42 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,850,059. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 essentially recites a subcombination of the system of instant claim 21, patent claim 1 being narrower in scope. While the reference patent claims do not positively recite a blower patent claim 4 recites connection to a respiratory pressure therapy device including a blower which is obviously suggestive of the blower requirement of instant claim 21. A further mapping of dependent claims is as follows:
Instant claim 34 vs. limitations in patent claim 1
Instant claim 42 vs. limitations in patent claim 1 (inner tube vs. outer tube)
Claim(s) 21-23, 25-34, and 42 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 8-16 of U.S. Patent No. 10,850,059 in view of Miller et al. (U.S. Pub. 2015/0283350). Patent claim 1 essentially recites a subcombination of the system of instant claim 21, patent claim 1 being narrower in scope. Patent claim 1 does not positively recite a blower as the respiratory pressure therapy device. Miller teaches a CPAP device (e.g. Fig. 1) including a blower to provide a pressurized flow of a breathing gas (¶0053). One of ordinary skill in the art would have recognized a blower as a common form of flow generator for use in CPAP therapy. It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to have incorporated the fluid connector system of reference patent claim 1 together with a respiratory pressure therapy device including a blower based upon the common use of blowers as a particular form of flow generator for use in CPAP therapy in view of Miller. A further mapping of dependent claims is as follows:
Instant claim 22 vs. patent claim 5
Instant claim 23 vs. patent claim 6
Instant claim 25 vs. patent claim 8
Instant claim 26 vs. patent claim 9
Instant claim 27 vs. patent claim 10
Instant claim 28 vs. patent claim 11
Instant claim 29 vs. patent claim 12
Instant claim 30 vs. patent claim 13
Instant claim 31 vs. patent claim 14
Instant claim 32 vs. patent claim 15
Instant claim 33 vs. patent claim 16
Instant claim 34 vs. patent claim 1
Instant claim 42 vs. patent claim 1 (inner tube vs. outer tube)
Claim(s) 21 and 42 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/082,236 in view of Miller et al. (U.S. Pub. 2015/0283350). Application claim 8 essentially recites a subcombination of the system of instant claim 21, application claim 8 being narrower in scope. Application claim 8 does not positively recite a blower as the respiratory pressure therapy device. Miller teaches a CPAP device (e.g. Fig. 1) including a blower to provide a pressurized flow of a breathing gas (¶0053). One of ordinary skill in the art would have recognized a blower as a common form of flow generator for use in CPAP therapy. It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to have incorporated the fluid connector system of application claim 8 together with a respiratory pressure therapy device including a blower based upon the common use of blowers as a particular form of flow generator for use in CPAP therapy in view of Miller. A further mapping of dependent claims is as follows:
Instant claim 42 vs. limitations in application claim 2 (inner tube vs. outer tube)
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 21-43 are allowed over the prior art. Claims 21-23, 25-34, and 42 are solely rejected based upon the above nonstatutory double patenting rejections. Claims 24, 35-41, and 43 are solely objected to as being dependent on a rejected base claim.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to teach or suggest a system having all required elements and functionality of the instant claim. Closest prior art to the instant claim include: Pernetti et al. (U.S. Patent 5762382), Virr et al. (U.S. Pub. 2012/0174922), Miller et al. (U.S. Pub. 2015/0283350), and Foote et al. (WO 2014/205513 A1).
Pernetti (Figs. 1-5) fails to at least teach the required seal portion having a bellows shape or a partial bellows shape. There is no teaching or suggestion in the prior art which would have obviously led one of ordinary skill in the art to have modified Pernetti to include that particular form of seal without improper hindsight reasoning.
Virr teaches a respirator relatable to the requirements of the instant claim (e.g. Figs. 2-3, 6 & 8). Virr does teach both a latching mechanism (e.g. Fig. 8 #25, 26; ¶0111) and that a seal between mask portion 21 and neck portion 22 (Fig. 8) can be in the form of a wiper seal (¶0107). A wiper seal may be readable as a partial bellows shape. However, Virr at least fails to teach or suggest the air circuit being removably connectable to a patient interface. Virr initially designs apparatus 1 in a compact nature so that it can be fully supported on a user’s head (Figs. 1-2). With that compact Virr only suggests mask component 2 as a singular component (Figs. 3-4 & 6). However, mask component 2 includes structures required for reading on both the air circuit and the patient interface of the instant claim. As the instant claim requires the air circuit and the patient interface to be removably connected Virr cannot accurately read on the instant claim. And there is not found to be a preponderance of the evidence in the prior art that one of ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have modified mask component 2 in Virr to include a removable mask without improper hindsight reasoning.
Miller (e.g. Figs. 23-27) fails to at least teach the required seal portion having a bellows shape or a partial bellows shape. There is no teaching or suggestion in the prior art which would have obviously led one of ordinary skill in the art to have modified Miller to include that particular form of seal without improper hindsight reasoning.
Foote teaches inlet end 5132 may comprise a bellows seal (¶326). However, it is particularly noted that inlet end 5132 only interfaces to seal with either RPT device 4000 or humidifier 5000 (Figs. 19a-19d; ¶326) and is never taught or suggested as being used instead at outlet end 5134 which interfaces to an air circuit. Recognizing the conspicuous teaching of a seal at inlet end 5132 and the absence of a seal at outlet end 5134 one of ordinary skill in the art would not have been motivated by Foote to have located a bellows shape or a partial bellows shape seal at outlet end 5134 without improper hindsight reasoning. And further, outlet end 5134 does not include a latching portion, as required by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785